Case 2:21-cv-01637 Document 1-2 Filed 09/03/21 Page 1 of 8




                 Exhibit “A”
                   Plaintiff's Complaint
           Case 2:21-cv-01637 Document 1-2 Filed 09/03/21 Page 2 of 8
                                                                           Electronically Filed
                                                                           7/26/2021 11:22 AM
                                                                           Steven D. Grierson
                                                                           CLERK OF THE COURT

 1 COMP
   RAHUL RAVIPUDI
 2 Nevada Bar No. 14750
     ravipudi@psblaw.com
 3 IAN SAMSON                                                         CASE NO: A-21-838454-C
   Nevada Bar No. 15089
 4   samson@psblaw.com                                                          Department 5
   ADAM ELLIS
 5 Nevada Bar No. 14514
     ellis@psblaw.com
 6 JANICE J. PARKER
   Nevada Bar No. 14102
 7   ellis@psblaw.com
   PANISH SHEA & BOYLE LLP
 8 8816 Spanish Ridge Avenue
   Las Vegas, Nevada 89148
 9 Tel. (702) 560.5520 | Fax. (702) 975.2515

10 Attorneys for Plaintiff

11                                        DISTRICT COURT

12                                  CLARK COUNTY, NEVADA

13

14 JOANNE SCARPELLI, an                                 Case No.
   Individual,                                          Dept. No.
15             Plaintiff,
                                                        COMPLAINT
16         v.
                                                        DEMAND FOR JURY TRIAL
17 WALMART INC., a Delaware Corporation;
   JETON BERISHA, an individual; DOES I                 ARBITRATION EXEMPT
18 through X, inclusive; and ROE                        (Amount in Controversy Exceeds $50,000)
   CORPORATIONS XI through XX, inclusive,
19
                  Defendants.
20

21          COMES NOW, Plaintiff, JOANNE SCARPELLI, by and through her attorneys the law firm
22 of Panish Shea & Boyle, LLP, and hereby demands a trial by jury and complains and alleges against

23 Defendants as follows:

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

                                               COMPLAINT
                                                   1
                                  Case Number: A-21-838454-C
           Case 2:21-cv-01637 Document 1-2 Filed 09/03/21 Page 3 of 8




 1                                  PARTIES AND JURISDICTION

 2          1.     Plaintiff JOANNE SCARPELLI is, and at all times relevant thereto, was, a resident

 3 of Clark County, Nevada.

 4          2.     Defendant WALMART INC. is, and at all times relevant herein was, a Delaware

 5 Corporation conducting business in Clark County, Nevada.

 6          3.     Defendant JETON BERISHA is, and at all times relevant thereto, was, a resident of

 7 Clark County, Nevada.

 8          4.     The true names and/or capacities, where individual or corporate, associate or

 9 otherwise of Defendants DOES I through X and ROE CORPORATIONS XI through XX, and each

10 of them, presently unknown to Plaintiff who therefore sues said Defendants by such fictitious names.

11 Plaintiff is informed and believes and therefore alleges that each of the Defendant fictitiously named

12 herein as a DOE or ROES are the owners, operators, officers, directors, partners, or agents of the

13 other Defendants, or were legally responsible, negligently or in some other actionable manner, for

14 the events and happenings hereinafter referred to, and therefore, proximately caused the injuries and

15 damages to Plaintiff as herein alleged. Plaintiff will seek leave of court to amend this complaint

16 and state the trues names and/or capacities of such fictitiously named Defendants when the same

17 have been ascertained.

18          5.     Upon information and belief, Defendants, and each of them, were the agents,

19 servants, and employees of each other and were acting within the course and scope of their agency,

20 service, and/or employment and each, when acting as a principal, was negligent in the hiring and

21 selection of each other as an agent, employee, and/or joint venturer.

22          6.     Defendant WALMART INC. maintains purposeful contacts with the state of Nevada

23 by conducting business in Nevada generally and within Clark County specifically.

24          7.     Upon information and belief, Defendant WALMART INC operates the following

25 locations within the state of Nevada: thirty (30) Supercenters, eleven (11) Neighborhood Markets,

26 seven (7) Sam's Clubs, two (2) discount stores, and three (3) distribution centers.

27          8.     Upon information and belief, Defendant WALMART INC. operates at least twelve

28 (12) locations and one (1) distribution center in Clark County, Nevada.

                                              COMPLAINT
                                                  2
          Case 2:21-cv-01637 Document 1-2 Filed 09/03/21 Page 4 of 8




 1           9.    Upon information and belief, Defendant WALMART INC. owns forty-eight

 2 different business licenses in Clark County, Nevada including licenses for department stores,

 3 grocery and food products, liquor for grocery stores, loans and check cashing services, and finance

 4 and insurance services.

 5           10.   Upon information and belief, Defendant WALMART INC. employs over 15,000

 6 associates in the state of Nevada.

 7           11.   Upon information and belief, Defendant WALMART INC. collects over $166

 8 million in taxes and fees on behalf of the state of Nevada as part of transactional sales of taxable

 9 goods and services annually.

10           12.   The Eighth Judicial District Court of Nevada exercises jurisdiction over each and

11 every Defendant in this action is appropriate because each and every Defendant has done and

12 continues to do, business in the State of Nevada and committed a tort in Clark County in the State

13 of Nevada.

14           13.   Jurisdiction in the Eighth Judicial District Court of Nevada is further appropriate

15 because the acts and omissions occurred within Clark County, State of Nevada and the venue is

16 proper.

17                                      GENERAL ALLEGATIONS

18           14.   Plaintiff repeats and realleges each and every foregoing paragraph set forth above

19 and incorporates the same by reference as though fully sat forth at length herein.

20           15.   On or about May 6, 2021, Plaintiff was an invitee of the Defendants at Walmart

21 Supercenter, Store 2050, located at 300 E. Lake Mead Parkway, Henderson, Nevada, 89015

22 ("SUBJECT PREMISES").

23           16.   At all relevant times herein, Defendant WALMART INC. maintained and was in

24 control of the SUBJECT PREMISES.

25           17.   At all relevant times herein, Defendant WALMART INC. owned the SUBJECT

26 PREMISES.

27           18.   At all relevant times herein, Defendant JETON BERISHA was the supervisor or

28 manager of the SUBJECT PREMISES.

                                              COMPLAINT
                                                  3
           Case 2:21-cv-01637 Document 1-2 Filed 09/03/21 Page 5 of 8




 1          19.     While visiting the SUBJECT PREMISES, Plaintiff fell and suffered injuries due to

 2 a dangerous condition.

 3          20.     One or more employees of WALMART, that were supervised by JETON BERISHA,

 4 were present in the vicinity of the dangerous condition and caused the dangerous condition to exist

 5 and/or failed to warn Plaintiff of its existence.

 6          21.     Defendants, and each of them, knew or should have known of the dangerous

 7 condition that existed on the SUBJECT PREMISES and failed to warn patrons or other guests of

 8 the same.

 9          22.     Upon information and belief, Defendants, and each of them, caused the above

10 described dangerous condition to exist.

11          23.     Upon information and belief, Defendants, and each of them, failed to warn patrons

12 and other persons, including Plaintiff, of the above described dangerous condition on the SUBJECT

13 PREMISES.

14          24.     As a direct and proximate result of the actions and inactions of Defendants, and each

15 of them, Plaintiff fell and suffered severe physical and mental injuries and damages.

16                                    FIRST CLAIM FOR RELIEF

17                                 (Negligence Against All Defendants)

18          25.     Plaintiff repeats and realleges each and every foregoing paragraph set forth above

19 and incorporates the same by reference as though fully set forth at length herein.

20          26.     At all times material hereto, particularly on May 6, 2021, Defendants, and each of

21 them, owed a duty of reasonable care to maintain the SUBJECT PREMISES in a safe and secure

22 condition.

23          27.     At all times material hereto, Defendants, and each of them, owed a duty of reasonable

24 care for the safety of patrons or other persons on the SUBJECT PREMISES.

25          28.     At all times material hereto, Defendants, and each of them, owed a duty of reasonable

26 care to warn patrons and other persons on the SUBJECT PREMISES of dangers actually or

27 constructively known to exist by Defendants.

28          29.     It was reasonably foreseeable to Defendants, and each of them, that patrons would

                                               COMPLAINT
                                                   4
           Case 2:21-cv-01637 Document 1-2 Filed 09/03/21 Page 6 of 8




 1 walk within the SUBJECT PREMISES, including on or near the dangerous condition.

 2          30.     Defendants, and each of them, knew or should have known about the dangerous

 3 condition.

 4          31.     Defendants, and each of them, failed to exercise due care in properly maintaining the

 5 SUBJECT PREMISES.

 6          32.     Defendants, and each of them, failed to exercise due care in properly warning patrons

 7 and other persons of the dangerous condition described above.

 8          33.     Defendants, and each of them, failed to exercise due care in ensuring the safety of

 9 patrons or other persons on the SUBJECT PREMISES.

10          34.     As a direct and proximate result of the negligence, carelessness and reckless action

11 and inactions of the Defendants, and each of them, their employees, agents, and assigns, Plaintiff

12 has suffered severe and serious personal physical and mental injuries. Plaintiff has sustained

13 damages in an amount in excess of Fifteen Thousand Dollars ($15,000).

14          35.     As a direct and proximate result of the negligence of Defendants, and each of them,

15 Plaintiff has been limited in occupational and recreational activities, which have caused and shall

16 continue to cause Plaintiff physical impairment, mental anguish, and loss of enjoyment of life, in a

17 presently unascertainable amount.

18          36.     As a further direct and proximate result of Defendants’ negligence, Plaintiff incurred

19 expenses for medical care and treatment and will incur expenses for medical care and treatment in

20 the future in an amount to be proven at trial.

21          37.     The Plaintiff has been required to engage the services of an attorney, incurring

22 attorney's fees and costs to bring this action.

23                                   SECOND CLAIM FOR RELIEF

24                             (Premises Liability Against All Defendants)

25          38.     Plaintiff repeats and realleges each and every foregoing paragraph set forth above

26 and incorporates the same by reference as though fully set forth at length herein.

27          39.     At all times material hereto, Defendants owned or controlled the SUBJECT

28 PREMISES.

                                               COMPLAINT
                                                   5
           Case 2:21-cv-01637 Document 1-2 Filed 09/03/21 Page 7 of 8




 1          40.     At all times material hereto, there existed a dangerous condition on the SUBJECT

 2 PREMISES.

 3          41.     At all times material hereto, Plaintiff was an invitee of Defendants and lawfully at

 4 the SUBJECT PREMISES.

 5          42.     At all times material hereto, Plaintiff did not have knowledge of the dangerous

 6 condition.

 7          43.     At all times material hereto, Defendants, and each of them, caused, knew, or in the

 8 exercise of reasonable care should have known about the dangerous condition.

 9          44.     Defendants failed to remedy the dangerous condition.

10          45.     As a direct and proximate result of the dangerous condition, Plaintiff suffered severe

11 and serious personal physical and mental injuries. Plaintiff has sustained damages in an amount in

12 excess of Fifteen Thousand Dollars ($15,000).

13          46.     As a further direct and proximate result of the dangerous condition, Plaintiff has been

14 limited in occupation and recreational activities, which have caused and shall continue to cause

15 Plaintiff physical impairment, mental anguish, and loss of enjoyment of life, in a presently

16 unascertainable amount.

17          47.     As a further direct and proximate result of the dangerous condition, Plaintiff incurred

18 expenses for medical care and treatment and will incur expenses for medical care and treatment in

19 the future in an amount to be proven at trial.

20          48.     The Plaintiff has been required to engage the services of an attorney, incurring

21 attorney's fees and costs to bring this action.

22                                            PRAYER FOR RELIEF

23          WHEREFORE Plaintiff JOANNE SCARPELLI, pray for judgment in her favor and against

24 Defendants as follows:

25      1) For a judgment in favor of Plaintiff and against Defendants, and each of them, on the

26          Complaint and all claims for relief asserted herein;

27      2) For an award of general and special damages in an amount in excess of $15,000, to be

28          proven at trial;

                                               COMPLAINT
                                                   6
       Case 2:21-cv-01637 Document 1-2 Filed 09/03/21 Page 8 of 8




 1   3) For an award of reasonable attorneys' fees and costs incurred in this action;

 2   4) For pre-judgment and post-judgment interest, as the rate allowed by law, on such amounts

 3      awarded from the date of filing this Complaint and after judgment is entered; and

 4   5) For any such other and further relief as the Court deems proper.

 5                                            PANISH SHEA & BOYLE LLP

 6                                            By: /s/ Janice Parker
 7                                            RAHUL RAVIPUDI, NV Bar No. 14750
                                              IAN SAMSON, NV Bar No. 15089
 8                                            ADAM ELLIS, NV Bar No. 14514
                                              JANICE J. PARKER, NV Bar No. 14102
 9                                            8816 Spanish Ridge Avenue
                                              Las Vegas, Nevada 89148
10
                                              Attorneys for Plaintiff
11

12
                                  DEMAND FOR JURY TRIAL
13
        Pursuant to NRCP 38, Plaintiffs hereby demand a trial by jury on all claims so triable.
14

15
                                              PANISH SHEA & BOYLE LLP
16
                                              By: /s/ Janice Parker
17                                            RAHUL RAVIPUDI, NV Bar No. 14750
                                              IAN SAMSON, NV Bar No. 15089
18
                                              ADAM ELLIS, NV Bar No. 14514
19                                            JANICE J. PARKER, NV Bar No. 14102
                                              8816 Spanish Ridge Avenue
20                                            Las Vegas, Nevada 89148
                                              Attorneys for Plaintiff
21

22

23

24

25

26

27

28

                                           COMPLAINT
                                               7
